IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY C. JACKSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2656

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 15, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Summer N. Boyd, Law Office of Summer Boyd, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. However, on the State’s proper confession of error, we remand
for correction of a scrivener’s error in the Order of Revocation. Accordingly, the

Order of Revocation of Probation should be amended to comport with oral

pronouncements of the trial court with violations noted of Conditions 5 and 11

only. Kemp v. State, 135 So. 3d 347 (Fla. 1st DCA 2013).

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR..




                                        2